UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the six months ended June 30, 2013, Vanguard Tax-Managed Balanced Fund returned 5.19%, as bond market jitters diluted the fund’s robust stock market results. > Vanguard’s Tax-Managed Growth and Income and Capital Appreciation Funds each returned nearly 14%. > The Tax-Managed Small-Cap Fund returned about 16%, as small-capitalization stocks continued to outperform large-caps. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Tax-Managed Balanced Fund. 8 Tax-Managed Growth and Income Fund. 57 Tax-Managed Capital Appreciation Fund. 71 Tax-Managed Small-Cap Fund. 88 About Your Fund’s Expenses. 105 Trustees Approve Advisory Arrangement. 107 Glossary. 108 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2013 Total Returns Vanguard Tax-Managed Balanced Fund 5.19% Tax-Managed Balanced Composite Index 5.78 Mixed-Asset Target Allocation Moderate Funds Average 4.58 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Growth and Income Fund Admiral™ Shares 13.76% Institutional Shares 13.78 S&P 500 Index 13.82 Large-Cap Core Funds Average 13.22 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 13.87% Institutional Shares 13.88 Russell 1000 Index 13.91 Multi-Cap Core Funds Average 13.24 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 16.11% Institutional Shares 16.17 S&P SmallCap 600 Index 16.19 Small-Cap Core Funds Average 14.74 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Buoyed by a strong stock market rally, the three all-stock portfolios of the Vanguard Tax-Managed Funds provided double-digit returns during the six months ended June 30. These ranged from nearly 14% for the Growth and Income and Capital Appreciation Funds to about 16% for the Small-Cap Fund. The Tax-Managed Balanced Fund’s stock portfolio also captured the stock market upswing. But spring was also a time of slumping bond prices, as many investors worried about the impact of future policy changes by the Federal Reserve. Nevertheless, the fund’s combination of stocks and bonds produced about a 5% return. The funds use an index-oriented strategy to accomplish their goal of minimizing taxes. During the period, their returns were consistent with those of their benchmark indexes. Global stocks notched gains despite some recent turbulence After staging a stellar performance for most of the first half of 2013, global stocks declined in June. Nevertheless, helped by the strong showing in the U.S. market, they returned about 6% for the half year. Investors worldwide were spooked by signs of trouble in China’s economy and also by a statement from Federal Reserve Chairman Ben Bernanke that the central bank could begin to reduce its stimulative bond-buying program later this year. 2 Markets were clearly unsettled by the prospect of the Fed’s scaling back its stimulus program, known as “quantitative easing.” However, Vanguard’s chief economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Developed markets in the Pacific region generally fared better than their European and emerging market counterparts. Notably, Japanese stocks made a recovery in June from a sharp decline in May. Bond prices fell sharply in the period’s final months Bond returns, which sputtered along through most of the period, turned negative in May and retreated further in June. The broad U.S. taxable bond market returned –2.44% for the six months as concerns about the Fed’s plans roiled fixed income investors even more than their counterparts in equities. Municipal bonds fared worse than taxable issues, returning –2.69% for the period. The yield of the 10-year Treasury note finished the six months at 2.47%, jumping from 2.11% at the end of May and 1.67% at the end of April. (Bond yields and prices move in opposite directions.) The Fed kept Market Barometer Total Returns Periods Ended June 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) -0.04 13.63 -0.80 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.44% -0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) -2.69 0.24 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.08 0.23 CPI Consumer Price Index 1.70% 1.75% 1.31% 3 its target for short-term rates between 0% and 0.25%. Returns from money market funds and savings accounts have been minuscule since the Fed imposed the historically low rates in December 2008 to combat the financial crisis. Fund results reflected the upswing in stocks Despite stocks’ June swoon, Vanguard Tax-Managed Funds capitalized on the market’s strength for the full six months. The Tax-Managed Growth and Income Fund and the Tax-Managed Capital Appreciation Fund both returned almost 14%, an indication that stock market returns were similar across both the large- and mid-cap segments. The Growth and Income Fund tracks the S&P 500 Index, which is dominated by large-capitalization stocks; the Capital Appreciation Fund follows the Russell 1000 Index of large- and mid-caps. Financial, consumer discretionary, and health care holdings were responsible for more than half of the returns of both funds. Financial and consumer stocks benefited from the improving jobs and housing markets; pharmaceutical companies gave a large boost to the health care sector’s return. Small-caps were a notable bright spot in the mostly strong stock market, a leadership position that they have generally maintained in the roughly four years since Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12% — 0.96% Tax-Managed Growth and Income Fund 0.12 0.08% 1.15 Tax-Managed Capital Appreciation Fund 0.12 0.08 1.20 Tax-Managed Small-Cap Fund 0.14 0.10 1.34 The fund expense ratios shown are from the prospectus dated April 26, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the funds’ annualized expense ratios were: for the Tax-Managed Balanced Fund, 0.12%; for the Tax-Managed Growth and Income Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; for the Tax-Managed Capital Appreciation Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Growth and Income Fund, Large-Cap Core Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; andfor the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 the 2008–2009 financial crisis. Vanguard Tax-Managed Small-Cap Fund returned about 16%, closely tracking the S&P SmallCap 600 Index. Responsible for the bulk of the fund’s return during the period were consumer discretionary stocks, such as restaurants and specialty retailers; financial stocks, propelled by regional bank shares; and a variety of holdings in information technology and health care. The Tax-Managed Balanced Fund blends stocks and bonds in about a 50%/50% proportion. Its equity portfolio tracks the Russell 1000 Index, and its fixed-income component tracks the Barclays 1–15 Year Municipal Bond Index. The fund’s 5.19% return reflects the divergent performances of stocks and bonds. While stocks rallied, bond prices retreated. The fund’s municipal bond index returned –1.95% for the period. In pursuing investment goals, long-term asset mix is key As I mentioned earlier, financial markets were rattled by the prospect that the Fed would begin scaling back its massive bond-buying program. Bond yields jumped (and so prices fell), and the stock market experienced some turmoil. A note on expense ratios The Expense Ratios table in each report’s Chairman’s Letter displays fund expense ratios from the most recent prospectus. These figures include the funds’ actual operating expenses. For some funds, the figures also include “acquired fund fees and expenses,” which result from the funds’ holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a fund’s expense ratio, these fees are not incurred by the fund. They have no impact on a fund’s total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports an annualized calculation of the fund’s actual expenses for the period, a more relevant tally of the operating costs incurred by shareholders. 5 Volatility and increased uncertainty can tempt investors to deviate from their investment plan. In the mutual fund industry, for example, the recent rise in bond yields has led to net redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. Keep in mind, however, that although interest rates remain low, nobody is certain what their next move will be—much less how financial markets will react to the change. It’s precisely because short-term movements are unpredictable that trying to time the markets often fails, as Vanguard and other researchers have found. A recent Vanguard research paper notes that although many investors alter their portfolios based on emotional reactions to market swings, such changes have, at best, limited impact on performance. At worst, they can be counterproductive. Investment success actually is “largely determined by the long-term mixture of assets in a portfolio.” (You can find the full report, Vanguard’s Framework for Constructing Diversified Portfolios , at vanguard.com/research.) We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives you the best chance of meeting your investment goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2013 6 Your Fund’s Performance at a Glance December 31, 2012, Through June 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $22.25 $23.16 $0.244 $0.000 Vanguard Tax-Managed Growth and Income Fund Admiral Shares $63.89 $71.99 $0.685 $0.000 Institutional Shares 31.09 35.03 0.341 0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $71.17 $81.02 $0.018 $0.000 Institutional Shares 35.36 40.26 0.009 0.000 Vanguard Tax-Managed Small-Cap Fund Admiral Shares $31.16 $36.17 $0.009 $0.000 Institutional Shares 31.22 36.26 0.009 0.000 7 Tax-Managed Balanced Fund Fund Profile As of June 30, 2013 Equity and Portfolio Characteristics DJ U.S. Russell Total 1000 Market Fund Index FA Index Number of Stocks 645 989 3,622 Median Market Cap $42.9B $48.8B $38.5B Price/Earnings Ratio 18.0x 17.8x 18.4x Price/Book Ratio 2.3x 2.4x 2.3x Return on Equity 17.0% 17.2% 16.4% Earnings Growth Rate 11.5% 10.8% 10.7% Dividend Yield 1.8% 2.1% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 6% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.12% — — 30-Day SEC Yield 1.81% — — Short-Term 0.0% — — Fixed Income Characteristics Barclays Barclays 1-15 Year Municipal Municipal Bond Fund Index Index Number of Bonds 1,045 38,229 47,153 Yield to Maturity (before expenses) 2.3% 2.3% 2.9% Average Coupon 4.5% 4.8% 4.9% Average Duration 5.4 years 5.5 years 7.9 years Average Effective Maturity 5.6 years 5.1 years 6.4 years Distribution by Effective Maturity (% of fixed income portfolio) Under 1 Year 10.9% 1 - 3 Years 14.3 3 - 5 Years 19.7 5 - 10 Years 48.5 10 - 20 Years 6.6 Total Fund Volatility Measures DJ U.S. Tax-Managed Total Balanced Market Comp Index FA Index R-Squared 1.00 0.91 Beta 0.98 0.44 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 2.4% Apple Inc. Computer Hardware 2.3 Microsoft Corp. Systems Software 1.6 Google Inc. Internet Software & Services 1.5 General Electric Co. Industrial Conglomerates 1.4 Johnson & Johnson Pharmaceuticals 1.3 Chevron Corp. Integrated Oil & Gas 1.3 Berkshire Hathaway Inc. Property & Casualty Insurance 1.3 International Business IT Consulting & Machines Corp. Other Services 1.3 Procter & Gamble Co. Household Products 1.1 Top Ten 15.5% Top Ten as % of Total Net Assets 7.5% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 26, 2013, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2013, the annualized expense ratio was 0.12%. 8 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Fund Index FA Index Consumer Discretionary 12.9% 13.0% 13.0% Consumer Staples 9.7 9.7 9.2 Energy 9.7 9.9 9.7 Financials 17.4 17.2 17.9 Health Care 12.5 12.4 12.3 Industrials 10.9 10.9 11.1 Information Technology 17.4 17.2 17.2 Materials 3.5 3.6 3.7 Telecommunication Services 2.6 2.7 2.5 Utilities 3.4 3.4 3.4 Distribution by Credit Quality (% of fixed income portfolio) AAA 19.5% AA 52.2 A 24.5 BBB 3.5 Not Rated 0.3 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Largest Area Concentrations (% of fixed income portfolio) New York 14.8% California 10.7 Texas 6.6 New Jersey 6.5 Florida 5.7 Illinois 5.1 Massachusetts 4.7 Pennsylvania 4.1 Ohio 3.9 Maryland 3.0 Top Ten 65.1% " Largest Area Concentration" figures exclude any fixed income futures contracts. 9 Tax-Managed Balanced Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2002, Through June 30, 2013 Average Annual Total Returns: Periods Ended June 30, 2013 Ten Years Inception Date One Year Five Years Income Capital Total Admiral Shares 9/6/1994 9.90% 6.50% 2.81% 3.36% 6.17% See Financial Highlights for dividend and capital gains information. 10 Tax-Managed Balanced Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (48.2%) Consumer Discretionary (6.2%) Walt Disney Co. 66,766 4,216 * Amazon.com Inc. 13,722 3,810 Comcast Corp. Class A 86,645 3,629 Home Depot Inc. 41,999 3,254 McDonald’s Corp. 26,674 2,641 News Corp. Class A 76,951 2,509 Ford Motor Co. 142,400 2,203 Starbucks Corp. 30,063 1,969 NIKE Inc. Class B 29,894 1,904 Lowe’s Cos. Inc. 44,615 1,825 * priceline.com Inc. 2,158 1,785 Time Warner Inc. 28,596 1,653 Target Corp. 23,845 1,642 TJX Cos. Inc. 31,586 1,581 Viacom Inc. Class B 22,027 1,499 CBS Corp. Class B 28,800 1,407 * DIRECTV 22,418 1,381 Yum! Brands Inc. 16,305 1,131 * General Motors Co. 32,800 1,093 Macy’s Inc. 18,494 888 Time Warner Cable Inc. 7,643 860 * Bed Bath & Beyond Inc. 11,700 830 Coach Inc. 14,520 829 * Liberty Media Corp. Class A 5,904 748 Gap Inc. 17,925 748 Harley-Davidson Inc. 13,490 740 * O’Reilly Automotive Inc. 6,562 739 Ross Stores Inc. 11,104 720 * AutoZone Inc. 1,681 712 Starwood Hotels & Resorts Worldwide Inc. 10,707 677 PVH Corp. 5,383 673 Ralph Lauren Corp. Class A 3,773 655 Marriott International Inc./DE Class A 15,783 637 DISH Network Corp. Class A 14,505 617 * Dollar Tree Inc. 12,088 615 Market Value Shares ($000) Tractor Supply Co. 5,157 606 * Liberty Global plc 8,653 587 * Liberty Global plc Class A 7,927 587 Johnson Controls Inc. 16,200 580 Kohl’s Corp. 11,385 575 Carnival Corp. 16,650 571 * Dollar General Corp. 11,000 555 Lear Corp. 8,800 532 * Jarden Corp. 12,138 531 Newell Rubbermaid Inc. 19,818 520 Family Dollar Stores Inc. 8,066 503 PetSmart Inc. 7,424 497 * Discovery Communications Inc. Class A 6,441 497 DR Horton Inc. 23,222 494 Polaris Industries Inc. 5,200 494 Advance Auto Parts Inc. 5,864 476 Scripps Networks Interactive Inc. Class A 7,068 472 Service Corp. International/US 25,400 458 Thor Industries Inc. 9,300 457 Expedia Inc. 7,391 445 Harman International Industries Inc. 8,007 434 International Game Technology 25,567 427 Royal Caribbean Cruises Ltd. 12,547 418 Lennar Corp. Class A 11,423 412 * Michael Kors Holdings Ltd. 6,400 397 * BorgWarner Inc. 4,476 386 DSW Inc. Class A 5,200 382 Abercrombie & Fitch Co. 8,400 380 Brinker International Inc. 9,637 380 Dillard’s Inc. Class A 4,613 378 * TripAdvisor Inc. 6,191 377 DeVry Inc. 12,000 372 Wyndham Worldwide Corp. 6,300 361 Morningstar Inc. 4,628 359 Aaron’s Inc. 12,711 356 * NVR Inc. 380 350 11 Tax-Managed Balanced Fund Market Value Shares ($000) Chico’s FAS Inc. 18,400 314 Signet Jewelers Ltd. 4,400 297 John Wiley & Sons Inc. Class A 7,218 289 Las Vegas Sands Corp. 5,400 286 Hanesbrands Inc. 5,500 283 Comcast Corp. 6,476 257 Wendy’s Co. 43,670 255 Weight Watchers International Inc. 5,533 254 Gentex Corp./MI 10,743 248 * Panera Bread Co. Class A 1,300 242 Omnicom Group Inc. 3,800 239 Dunkin’ Brands Group Inc. 5,400 231 * Starz 5,804 128 * MGM Resorts International 8,013 118 * Apollo Group Inc. Class A 6,500 115 Delphi Automotive plc 1,600 81 * Toll Brothers Inc. 2,000 65 * Liberty Interactive Corp. Class A 2,138 49 * AMC Networks Inc. Class A 573 37 * Netflix Inc. 177 37 Lennar Corp. Class B 680 19 H&R Block Inc. 500 14 * Liberty Ventures Class A 142 12 Cablevision Systems Corp. Class A 394 7 * CST Brands Inc. 166 5 73,308 Consumer Staples (4.7%) Procter & Gamble Co. 84,149 6,479 Coca-Cola Co. 136,364 5,470 Philip Morris International Inc. 50,494 4,374 Wal-Mart Stores Inc. 56,649 4,220 PepsiCo Inc. 44,690 3,655 CVS Caremark Corp. 46,692 2,670 Colgate-Palmolive Co. 38,070 2,181 Mondelez International Inc. Class A 70,537 2,012 Costco Wholesale Corp. 17,417 1,926 Altria Group Inc. 46,800 1,638 Kraft Foods Group Inc. 24,479 1,368 Walgreen Co. 28,118 1,243 Archer-Daniels-Midland Co. 31,873 1,081 Whole Foods Market Inc. 19,200 988 Mead Johnson Nutrition Co. 10,513 833 Estee Lauder Cos. Inc. Class A 12,118 797 Hershey Co. 8,400 750 JM Smucker Co. 6,851 707 Kroger Co. 19,300 667 * Green Mountain Coffee Roasters Inc. 8,829 663 Bunge Ltd. 9,330 660 Market Value Shares ($000) Coca-Cola Enterprises Inc. 18,186 639 * Monster Beverage Corp. 10,438 634 McCormick & Co. Inc./MD 8,747 615 Tyson Foods Inc. Class A 23,410 601 Clorox Co. 7,200 599 Beam Inc. 9,400 593 Brown-Forman Corp. Class B 8,688 587 Church & Dwight Co. Inc. 9,255 571 * Constellation Brands Inc. Class A 10,787 562 Energizer Holdings Inc. 5,465 549 Kimberly-Clark Corp. 5,172 502 Hormel Foods Corp. 12,892 497 Safeway Inc. 20,134 476 Ingredion Inc. 6,686 439 * Smithfield Foods Inc. 13,156 431 Hillshire Brands Co. 12,887 426 Herbalife Ltd. 9,227 417 Molson Coors Brewing Co. Class B 7,400 354 Dr Pepper Snapple Group Inc. 7,332 337 Avon Products Inc. 14,500 305 General Mills Inc. 5,114 248 * Dean Foods Co. 23,202 233 * WhiteWave Foods Co. Class B 8,440 128 * WhiteWave Foods Co. Class A 5,926 96 55,221 Energy (4.7%) Exxon Mobil Corp. 153,915 13,906 Chevron Corp. 61,832 7,317 Schlumberger Ltd. 35,467 2,542 ConocoPhillips 30,112 1,822 Occidental Petroleum Corp. 20,404 1,821 Anadarko Petroleum Corp. 20,490 1,761 Phillips 66 26,406 1,556 EOG Resources Inc. 11,328 1,492 Apache Corp. 17,714 1,485 Halliburton Co. 33,664 1,404 National Oilwell Varco Inc. 16,529 1,139 Pioneer Natural Resources Co. 7,219 1,045 Noble Energy Inc. 17,198 1,033 Hess Corp. 14,804 984 Devon Energy Corp. 18,657 968 Marathon Petroleum Corp. 12,141 863 * Cameron International Corp. 13,252 810 Cabot Oil & Gas Corp. 11,152 792 * FMC Technologies Inc. 13,886 773 * Southwestern Energy Co. 20,331 743 Range Resources Corp. 9,446 730 EQT Corp. 9,097 722 * Concho Resources Inc. 7,000 586 HollyFrontier Corp. 12,492 534 12 Tax-Managed Balanced Fund Market Value Shares ($000) * Denbury Resources Inc. 30,500 528 Helmerich & Payne Inc. 7,915 494 QEP Resources Inc. 16,525 459 * Dresser-Rand Group Inc. 7,522 451 * Continental Resources Inc./OK 5,164 444 SM Energy Co. 7,172 430 * Ultra Petroleum Corp. 21,400 424 Murphy Oil Corp. 6,700 408 Diamond Offshore Drilling Inc. 5,860 403 * Oil States International Inc. 4,098 380 Cimarex Energy Co. 5,776 375 Patterson-UTI Energy Inc. 19,302 374 CONSOL Energy Inc. 11,505 312 Energen Corp. 5,830 305 * Rowan Cos. plc Class A 8,883 303 Marathon Oil Corp. 8,482 293 * Kosmos Energy Ltd. 28,697 291 Nabors Industries Ltd. 18,190 278 * Newfield Exploration Co. 11,327 271 World Fuel Services Corp. 5,400 216 Peabody Energy Corp. 13,009 190 * Whiting Petroleum Corp. 3,600 166 * Superior Energy Services Inc. 6,121 159 * SandRidge Energy Inc. 21,613 103 Chesapeake Energy Corp. 4,500 92 * McDermott International Inc. 11,085 91 Baker Hughes Inc. 1,950 90 Valero Energy Corp. 1,500 52 Williams Cos. Inc. 1,500 49 55,259 Financials (8.4%) * Berkshire Hathaway Inc. Class B 64,877 7,261 Wells Fargo & Co. 149,521 6,171 JPMorgan Chase & Co. 116,401 6,145 Citigroup Inc. 108,692 5,214 Bank of America Corp. 400,017 5,144 American Express Co. 36,259 2,711 Goldman Sachs Group Inc. 17,485 2,645 * American International Group Inc. 53,800 2,405 Simon Property Group Inc. 12,278 1,939 US Bancorp/MN 46,300 1,674 Morgan Stanley 65,960 1,611 Capital One Financial Corp. 22,592 1,419 State Street Corp. 19,869 1,296 American Tower Corporation 16,573 1,213 Discover Financial Services 24,229 1,154 Public Storage 6,572 1,008 Equity Residential 16,350 949 Franklin Resources Inc. 6,625 901 Bank of New York Mellon Corp. 31,900 895 SunTrust Banks Inc. 27,529 869 Aon plc 13,400 862 Prologis Inc. 22,800 860 Market Value Shares ($000) Travelers Cos. Inc. 10,589 846 Progressive Corp. 32,897 836 Boston Properties Inc. 7,881 831 Hartford Financial Services Group Inc. 26,400 816 Regions Financial Corp. 84,715 807 Weyerhaeuser Co. 28,157 802 Loews Corp. 17,516 778 * IntercontinentalExchange Inc. 4,371 777 Moody’s Corp. 12,400 756 Vornado Realty Trust 9,000 746 Lincoln National Corp. 19,430 709 Host Hotels & Resorts Inc. 41,299 697 Fifth Third Bancorp 38,275 691 AvalonBay Communities Inc. 5,100 688 KeyCorp 59,618 658 Leucadia National Corp. 24,533 643 General Growth Properties Inc. 31,900 634 Unum Group 20,827 612 * Affiliated Managers Group Inc. 3,684 604 Comerica Inc. 14,900 593 MetLife Inc. 12,940 592 SL Green Realty Corp. 6,459 570 * CBRE Group Inc. Class A 24,373 569 PNC Financial Services Group Inc. 7,700 561 Charles Schwab Corp. 26,105 554 * Howard Hughes Corp. 4,800 538 TD Ameritrade Holding Corp. 21,961 533 Zions Bancorporation 18,451 533 Torchmark Corp. 8,148 531 Reinsurance Group of America Inc. Class A 7,470 516 Aflac Inc. 8,800 511 Chubb Corp. 6,000 508 * Realogy Holdings Corp. 10,200 490 Federal Realty Investment Trust 4,719 489 Essex Property Trust Inc. 3,000 477 * Alleghany Corp. 1,219 467 East West Bancorp Inc. 16,769 461 * Arch Capital Group Ltd. 8,850 455 Extra Space Storage Inc. 10,800 453 Allstate Corp. 9,400 452 SEI Investments Co. 15,847 451 NASDAQ OMX Group Inc. 13,673 448 American Financial Group Inc./OH 9,150 448 Legg Mason Inc. 14,354 445 Assurant Inc. 8,700 443 HCC Insurance Holdings Inc. 10,264 442 Raymond James Financial Inc. 10,234 440 * E*TRADE Financial Corp. 34,200 433 * MSCI Inc. Class A 12,934 430 Brown & Brown Inc. 13,261 428 13 Tax-Managed Balanced Fund Market Value Shares ($000) WR Berkley Corp. 10,443 427 Apartment Investment & Management Co. Class A 14,176 426 RenaissanceRe Holdings Ltd. 4,898 425 Taubman Centers Inc. 5,600 421 Jones Lang LaSalle Inc. 4,612 420 City National Corp./CA 6,600 418 First Horizon National Corp. 36,840 413 Equity Lifestyle Properties Inc. 5,200 409 Allied World Assurance Co. Holdings AG 4,448 407 * Markel Corp. 771 406 DDR Corp. 24,207 403 First Republic Bank/CA 10,400 400 * American Capital Ltd. 31,200 395 * Forest City Enterprises Inc. Class A 22,013 394 Douglas Emmett Inc. 15,734 393 CapitalSource Inc. 41,714 391 TCF Financial Corp. 27,300 387 LPL Financial Holdings Inc. 10,200 385 Associated Banc-Corp 24,527 381 Tanger Factory Outlet Centers 11,100 371 Washington Federal Inc. 19,000 359 Prudential Financial Inc. 4,712 344 * St. Joe Co. 16,000 337 First Citizens BancShares Inc./NC Class A 1,717 330 BlackRock Inc. 1,222 314 White Mountains Insurance Group Ltd. 538 309 * TFS Financial Corp. 27,100 304 * MBIA Inc. 22,375 298 Commerce Bancshares Inc./MO 6,584 287 Assured Guaranty Ltd. 12,894 284 CNA Financial Corp. 8,693 284 Retail Properties of America Inc. 19,700 281 BRE Properties Inc. 5,600 280 Huntington Bancshares Inc./OH 34,600 273 ProAssurance Corp. 5,000 261 BOK Financial Corp. 4,040 259 StanCorp Financial Group Inc. 5,000 247 Hanover Insurance Group Inc. 5,014 245 McGraw Hill Financial Inc. 4,600 245 * Genworth Financial Inc. Class A 20,900 238 ACE Ltd. 2,600 233 * Signature Bank/New York NY 2,400 199 BB&T Corp. 5,800 197 CME Group Inc./IL 2,495 190 Lazard Ltd. Class A 5,025 162 * CIT Group Inc. 2,100 98 Ameriprise Financial Inc. 1,180 95 Market Value Shares ($000) Hospitality Properties Trust 3,122 82 CBOE Holdings Inc. 1,200 56 Cullen/Frost Bankers Inc. 200 13 People’s United Financial Inc. 400 6 98,720 Health Care (6.0%) Johnson & Johnson 88,844 7,628 Pfizer Inc. 220,117 6,165 Merck & Co. Inc. 88,921 4,130 * Gilead Sciences Inc. 58,302 2,986 UnitedHealth Group Inc. 37,413 2,450 Amgen Inc. 24,655 2,432 * Biogen Idec Inc. 9,811 2,111 * Express Scripts Holding Co. 33,149 2,045 AbbVie Inc. 48,200 1,993 * Celgene Corp. 16,912 1,977 Abbott Laboratories 54,800 1,911 Bristol-Myers Squibb Co. 39,960 1,786 Thermo Fisher Scientific Inc. 16,567 1,402 McKesson Corp. 10,636 1,218 WellPoint Inc. 14,626 1,197 Medtronic Inc. 23,200 1,194 Allergan Inc./United States 13,109 1,104 Cigna Corp. 14,562 1,056 Eli Lilly & Co. 21,400 1,051 Aetna Inc. 15,855 1,007 * Actavis Inc. 7,664 967 * Alexion Pharmaceuticals Inc. 10,086 930 * Vertex Pharmaceuticals Inc. 11,400 911 Stryker Corp. 13,949 902 * Intuitive Surgical Inc. 1,690 856 Agilent Technologies Inc. 19,007 813 AmerisourceBergen Corp. Class A 14,506 810 Humana Inc. 8,800 743 Covidien plc 11,800 742 * Mylan Inc./PA 23,756 737 * Life Technologies Corp. 9,817 727 * Forest Laboratories Inc. 17,119 702 Perrigo Co. 5,628 681 St. Jude Medical Inc. 13,835 631 CR Bard Inc. 5,565 605 Zimmer Holdings Inc. 8,070 605 * Waters Corp. 5,918 592 Universal Health Services Inc. Class B 8,717 584 * DaVita HealthCare Partners Inc. 4,800 580 Baxter International Inc. 7,800 540 Cooper Cos. Inc. 4,484 534 * Hospira Inc. 13,860 531 Omnicare Inc. 10,893 520 * Laboratory Corp. of America Holdings 5,191 520 Quest Diagnostics Inc. 8,019 486 * Tenet Healthcare Corp. 10,525 485 14 Tax-Managed Balanced Fund Market Value Shares ($000) * Mettler-Toledo International Inc. 2,400 483 DENTSPLY International Inc. 11,783 483 HCA Holdings Inc. 13,344 481 * Endo Health Solutions Inc. 12,869 473 * Illumina Inc. 5,800 434 * QIAGEN NV 20,400 406 PerkinElmer Inc. 12,400 403 * Varian Medical Systems Inc. 5,800 391 Techne Corp. 5,400 373 Hill-Rom Holdings Inc. 10,722 361 Patterson Cos. Inc. 9,000 338 * CareFusion Corp. 8,395 309 Zoetis Inc. 8,189 253 * Bio-Rad Laboratories Inc. Class A 2,100 236 Warner Chilcott plc Class A 11,009 219 Becton Dickinson and Co. 1,884 186 Cardinal Health Inc. 3,845 182 * Edwards Lifesciences Corp. 919 62 * Cerner Corp. 505 49 * Quintiles Transnational Holdings Inc. 900 38 70,737 Industrials (5.3%) General Electric Co. 332,409 7,709 Union Pacific Corp. 18,226 2,812 United Technologies Corp. 24,876 2,312 3M Co. 16,900 1,848 Boeing Co. 17,720 1,815 Danaher Corp. 25,051 1,586 Precision Castparts Corp. 6,652 1,503 FedEx Corp. 13,476 1,328 United Parcel Service Inc. Class B 15,200 1,315 Honeywell International Inc. 16,300 1,293 Caterpillar Inc. 14,100 1,163 Ingersoll-Rand plc 15,400 855 Cummins Inc. 7,321 794 WW Grainger Inc. 2,932 739 Roper Industries Inc. 5,710 709 * Delta Air Lines Inc. 37,600 703 CSX Corp. 29,700 689 Raytheon Co. 10,049 664 Southwest Airlines Co. 50,857 656 AMETEK Inc. 15,400 651 Emerson Electric Co. 11,200 611 Fluor Corp. 9,958 591 * Jacobs Engineering Group Inc. 10,595 584 Pentair Ltd. 10,087 582 TransDigm Group Inc. 3,710 582 * Stericycle Inc. 5,198 574 Flowserve Corp. 10,413 562 * B/E Aerospace Inc. 8,911 562 Market Value Shares ($000) Expeditors International of Washington Inc. 14,766 561 Pall Corp. 8,400 558 Towers Watson & Co. Class A 6,700 549 Fortune Brands Home & Security Inc. 14,125 547 Kansas City Southern 5,000 530 JB Hunt Transport Services Inc. 7,310 528 Equifax Inc. 8,958 528 Textron Inc. 19,311 503 Wabtec Corp./DE 9,306 497 KBR Inc. 15,196 494 Copa Holdings SA Class A 3,738 490 * WABCO Holdings Inc. 6,496 485 Chicago Bridge & Iron Co. NV 8,089 483 Republic Services Inc. Class A 14,110 479 * AECOM Technology Corp. 14,934 475 * Quanta Services Inc. 17,795 471 Lincoln Electric Holdings Inc. 8,123 465 Deere & Co. 5,600 455 Nordson Corp. 6,550 454 Joy Global Inc. 9,219 447 Huntington Ingalls Industries Inc. 7,819 442 AGCO Corp. 8,737 439 Waste Connections Inc. 10,500 432 Babcock & Wilcox Co. 14,319 430 CH Robinson Worldwide Inc. 7,611 429 Gardner Denver Inc. 5,688 428 Triumph Group Inc. 5,400 427 Alliant Techsystems Inc. 5,186 427 Donaldson Co. Inc. 11,786 420 PACCAR Inc. 7,800 419 MSC Industrial Direct Co. Inc. Class A 5,300 411 Dun & Bradstreet Corp. 4,200 409 ITT Corp. 13,869 408 Robert Half International Inc. 12,200 405 * Navistar International Corp. 14,546 404 Trinity Industries Inc. 10,500 404 SPX Corp. 5,597 403 * WESCO International Inc. 5,819 395 Valmont Industries Inc. 2,711 388 Manitowoc Co. Inc. 21,300 381 Stanley Black & Decker Inc. 4,927 381 Toro Co. 8,318 378 URS Corp. 7,607 359 Landstar System Inc. 6,885 355 Rockwell Collins Inc. 5,500 349 Regal-Beloit Corp. 5,000 324 * Armstrong World Industries Inc. 6,403 306 * Spirit Aerosystems Holdings Inc. Class A 14,000 301 15 Tax-Managed Balanced Fund Market Value Shares ($000) Con-way Inc. 7,565 295 Kennametal Inc. 7,500 291 * MRC Global Inc. 10,500 290 Xylem Inc./NY 10,739 289 Covanta Holding Corp. 14,400 288 Manpowergroup Inc. 5,250 288 CNH Global NV 6,900 287 General Dynamics Corp. 3,491 273 ADT Corp. 6,850 273 Fastenal Co. 5,725 262 Illinois Tool Works Inc. 3,700 256 Cintas Corp. 5,150 235 * Owens Corning 5,700 223 Air Lease Corp. Class A 8,000 221 * Oshkosh Corp. 5,747 218 Eaton Corp. plc 3,000 197 Norfolk Southern Corp. 2,700 196 IDEX Corp. 3,529 190 * Verisk Analytics Inc. Class A 3,000 179 Lockheed Martin Corp. 1,103 120 Ryder System Inc. 1,400 85 L-3 Communications Holdings Inc. 489 42 * United Continental Holdings Inc. 1,200 38 61,881 Information Technology (8.4%) Apple Inc. 32,324 12,803 Microsoft Corp. 263,056 9,083 * Google Inc. Class A 9,632 8,480 International Business Machines Corp. 37,247 7,118 Cisco Systems Inc. 172,915 4,204 Oracle Corp. 134,590 4,135 QUALCOMM Inc. 64,300 3,927 Intel Corp. 151,400 3,667 Visa Inc. Class A 19,224 3,513 * eBay Inc. 50,344 2,604 Mastercard Inc. Class A 4,330 2,488 EMC Corp./MA 85,936 2,030 Hewlett-Packard Co. 65,489 1,624 * Facebook Inc. Class A 62,600 1,556 Accenture plc Class A 15,600 1,123 * Yahoo! Inc. 43,666 1,097 * Adobe Systems Inc. 23,996 1,093 * Salesforce.com Inc. 26,512 1,012 * Cognizant Technology Solutions Corp. Class A 15,098 945 Texas Instruments Inc. 27,046 943 Broadcom Corp. Class A 26,243 886 Intuit Inc. 14,324 874 Symantec Corp. 38,839 873 Dell Inc. 63,701 850 Corning Inc. 58,977 839 Applied Materials Inc. 53,080 791 * NetApp Inc. 20,271 766 Market Value Shares ($000) Amphenol Corp. Class A 9,496 740 * Fiserv Inc. 7,971 697 Fidelity National Information Services Inc. 15,481 663 Motorola Solutions Inc. 11,367 656 Xilinx Inc. 16,129 639 * Alliance Data Systems Corp. 3,477 629 Avago Technologies Ltd. Class A 16,735 626 * Citrix Systems Inc. 10,354 625 Analog Devices Inc. 13,596 613 Altera Corp. 18,452 609 * Juniper Networks Inc. 30,600 591 NVIDIA Corp. 40,000 561 CA Inc. 19,407 556 * BMC Software Inc. 11,383 514 Activision Blizzard Inc. 35,860 511 * VeriSign Inc. 11,328 506 * Teradata Corp. 10,051 505 * Lam Research Corp. 11,000 488 Marvell Technology Group Ltd. 40,000 468 FactSet Research Systems Inc. 4,499 459 FLIR Systems Inc. 16,969 458 Jabil Circuit Inc. 22,300 455 * Synopsys Inc. 12,600 450 * LSI Corp. 61,000 436 Solera Holdings Inc. 7,590 422 Global Payments Inc. 9,114 422 * Autodesk Inc. 11,608 394 * Atmel Corp. 52,800 388 IAC/InterActiveCorp 7,800 371 National Instruments Corp. 12,911 361 Computer Sciences Corp. 8,200 359 DST Systems Inc. 5,430 355 Lender Processing Services Inc. 10,400 336 Automatic Data Processing Inc. 4,774 329 AVX Corp. 25,300 297 Xerox Corp. 32,655 296 Total System Services Inc. 11,700 286 Western Digital Corp. 4,200 261 * Fairchild Semiconductor International Inc. Class A 16,325 225 * NCR Corp. 6,800 224 Lexmark International Inc. Class A 5,300 162 Maxim Integrated Products Inc. 5,500 153 * Ingram Micro Inc. 7,800 148 Linear Technology Corp. 4,000 147 Amdocs Ltd. 3,300 122 * Arrow Electronics Inc. 1,900 76 Western Union Co. 4,165 71 16 Tax-Managed Balanced Fund Market Value Shares ($000) * Tech Data Corp. 1,400 66 * Freescale Semiconductor Ltd. 2,600 35 Jack Henry & Associates Inc. 300 14 99,099 Materials (1.7%) Monsanto Co. 21,308 2,105 Ecolab Inc. 12,200 1,039 LyondellBasell Industries NV Class A 13,538 897 EI du Pont de Nemours & Co. 16,728 878 Sherwin-Williams Co. 4,600 812 Mosaic Co. 12,948 697 CF Industries Holdings Inc. 3,912 671 Sigma-Aldrich Corp. 7,980 641 Dow Chemical Co. 18,300 589 FMC Corp. 9,598 586 Alcoa Inc. 72,600 568 * WR Grace & Co. 6,600 555 Ashland Inc. 6,198 517 Vulcan Materials Co. 10,634 515 Celanese Corp. Class A 11,340 508 Praxair Inc. 4,400 507 * Crown Holdings Inc. 12,041 495 Valspar Corp. 7,600 491 Freeport-McMoRan Copper & Gold Inc. 17,769 491 Ball Corp. 11,618 483 Airgas Inc. 5,019 479 * Owens-Illinois Inc. 17,000 472 Reliance Steel & Aluminum Co. 6,800 446 Albemarle Corp. 6,600 411 Cytec Industries Inc. 5,233 383 Westlake Chemical Corp. 3,900 376 Silgan Holdings Inc. 7,942 373 Newmont Mining Corp. 11,454 343 Royal Gold Inc. 7,771 327 Martin Marietta Materials Inc. 3,286 323 Nucor Corp. 7,400 321 Sealed Air Corp. 11,800 283 United States Steel Corp. 16,059 281 Scotts Miracle-Gro Co. Class A 5,042 244 International Paper Co. 4,943 219 Eastman Chemical Co. 2,640 185 Rock Tenn Co. Class A 1,500 150 Cliffs Natural Resources Inc. 4,384 71 * Tahoe Resources Inc. 3,800 54 Air Products & Chemicals Inc. 500 46 PPG Industries Inc. 100 15 19,847 Telecommunication Services (1.2%) AT&T Inc. 166,766 5,904 Verizon Communications Inc. 83,200 4,188 Market Value Shares ($000) * Crown Castle International Corp. 14,267 1,033 * Sprint Nextel Corp. 125,135 878 * SBA Communications Corp. Class A 8,411 623 T-Mobile US Inc. 18,600 462 * tw telecom inc Class A 15,300 431 * Level 3 Communications Inc. 19,700 415 Telephone & Data Systems Inc. 14,125 348 United States Cellular Corp. 7,715 283 CenturyLink Inc. 3,300 117 * Clearwire Corp. Class A 10,263 51 * Intelsat SA 2,000 40 14,773 Utilities (1.6%) NextEra Energy Inc. 18,197 1,483 Southern Co. 29,442 1,299 Sempra Energy 11,929 975 Duke Energy Corp. 13,130 886 Edison International 16,908 814 Dominion Resources Inc./VA 13,408 762 Public Service Enterprise Group Inc. 22,764 743 Xcel Energy Inc. 26,200 742 Northeast Utilities 17,364 730 Consolidated Edison Inc. 11,880 693 PG&E Corp. 14,635 669 Wisconsin Energy Corp. 14,532 596 * Calpine Corp. 28,010 595 NRG Energy Inc. 20,624 551 OGE Energy Corp. 7,993 545 ONEOK Inc. 13,184 545 American Water Works Co. Inc. 13,128 541 AES Corp./VA 44,969 539 Entergy Corp. 7,700 536 CMS Energy Corp. 19,027 517 NV Energy Inc. 21,687 509 MDU Resources Group Inc. 18,704 485 ITC Holdings Corp. 5,070 463 UGI Corp. 11,552 452 Aqua America Inc. 14,383 450 National Fuel Gas Co. 7,501 435 Questar Corp. 17,833 425 Alliant Energy Corp. 7,713 389 AGL Resources Inc. 6,000 257 Exelon Corp. 6,992 216 FirstEnergy Corp. 4,878 182 American Electric Power Co. Inc. 300 13 19,037 Total Common Stocks (Cost $319,992) 17 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (52.5%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 580 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 380 403 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 565 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 564 2,112 Alaska (0.0%) Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 500 540 Arizona (1.3%) Arizona Board Regents Arizona State University System COP 5.000% 7/1/22 (14) 1,500 1,653 Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 116 Arizona COP 5.000% 10/1/18 (4) 500 566 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 527 Arizona School Facilities Board COP 5.500% 9/1/23 500 557 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 528 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 578 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 549 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 500 543 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 523 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 282 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 2,500 2,683 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 524 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 333 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 813 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 537 Pima County AZ Sewer Revenue 5.000% 7/1/20 500 583 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 813 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 553 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 500 545 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 205 218 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 568 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 580 15,172 18 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California (5.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/21 350 399 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 740 274 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/32 (14) 1,000 366 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 523 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 500 558 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 533 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 500 539 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 556 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 571 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 582 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 582 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 589 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 683 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 559 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 205 215 California Economic Recovery GO 5.000% 7/1/15 295 308 California Economic Recovery GO 5.000% 7/1/18 500 580 California Economic Recovery GO 5.000% 7/1/19 500 589 California Economic Recovery GO 5.000% 7/1/20 500 582 California Economic Recovery GO 5.250% 7/1/21 500 582 California Economic Recovery GO 5.000% 7/1/22 500 544 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 581 California GO 5.250% 10/1/13 (14) 500 506 California GO 5.000% 11/1/13 500 508 California GO 5.000% 6/1/15 500 531 California GO 6.000% 2/1/16 500 564 California GO 5.000% 11/1/16 350 394 California GO 5.000% 3/1/17 500 567 California GO 5.000% 4/1/17 500 569 California GO 5.500% 4/1/18 500 589 California GO 6.000% 4/1/18 500 602 California GO 5.000% 9/1/18 500 554 California GO 5.000% 11/1/18 (3) 500 570 California GO 5.500% 4/1/19 785 937 California GO 5.000% 6/1/19 (14) 500 563 California GO 5.000% 2/1/20 500 585 California GO 5.000% 9/1/21 500 589 California GO 5.000% 10/1/21 250 276 California GO 5.000% 6/1/25 495 524 19 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 5.500% 3/1/26 500 561 California GO 5.000% 6/1/27 (14) 500 531 California GO 4.500% 8/1/27 85 87 California GO 5.000% 9/1/27 500 529 California GO 5.000% 2/1/28 690 740 California GO 4.500% 8/1/28 (2) 725 743 California GO 5.250% 2/1/29 500 539 California GO 5.750% 4/1/29 500 554 California GO 5.000% 9/1/29 (2) 500 524 California GO 5.000% 9/1/29 495 514 California GO 5.000% 10/1/29 700 736 California GO 5.250% 3/1/30 500 531 California GO 5.250% 9/1/30 500 536 California GO 5.000% 2/1/32 500 526 California GO 5.000% 6/1/32 370 380 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 300 345 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 523 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 570 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/20 325 378 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.000% 8/15/31 500 515 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 559 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/30 110 113 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 608 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 532 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 1,000 1,141 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 300 320 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 265 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,000 1,045 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 364 California State University Revenue Systemwide 5.750% 11/1/27 500 570 California State University Revenue Systemwide 5.250% 11/1/29 300 326 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 567 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/28 500 530 1 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/33 1,000 1,090 1 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/22 970 1,057 20 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 75 83 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 205 226 Los Angeles CA Community College District GO 5.000% 8/1/27 500 544 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 145 156 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 546 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 566 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 500 528 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,031 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 541 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 745 758 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 536 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 536 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 150 157 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 538 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 662 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/26 500 549 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/24 600 646 Newport Mesa CA Unified School District GO 0.000% 8/1/30 630 289 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 700 253 1 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 1,000 1,108 1 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/30 2,415 790 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/16 100 108 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 140 151 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 245 265 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 5.125% 7/1/29 (14) 1,000 1,038 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 537 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/23 500 551 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 562 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 540 San Diego CA Community College District GO 5.000% 8/1/31 500 540 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 543 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 556 San Diego CA Unified School District GO 0.000% 7/1/27 500 259 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 590 San Diego CA Unified School District GO 0.000% 7/1/28 500 241 21 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Diego CA Unified School District GO 0.000% 7/1/29 500 226 San Diego CA Unified School District GO 0.000% 7/1/30 100 43 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 527 San Diego County CA Regional Transportation Commission Sales Tax Revenue 5.000% 4/1/31 560 608 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/21 350 390 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 542 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 581 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 248 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 531 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 565 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 745 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/15 245 261 University of California Revenue 5.000% 5/15/21 500 541 University of California Revenue 5.000% 5/15/25 500 561 University of California Revenue 5.000% 5/15/27 (14) 500 542 University of California Revenue 5.000% 5/15/28 (14) 500 535 University of California Revenue 4.750% 5/15/33 155 160 66,302 Colorado (1.0%) Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/23 300 346 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/33 750 819 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/21 500 582 Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 3,836 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 548 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 534 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 500 508 Colorado Springs CO Utility System Revenue 5.000% 11/15/28 500 550 Denver CO City & County Airport Revenue 5.000% 11/15/20 500 586 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 473 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,652 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 524 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 543 11,501 Connecticut (0.8%) Connecticut GO 5.500% 12/15/13 3,000 3,074 Connecticut GO 5.000% 1/1/14 500 512 Connecticut GO 5.000% 11/1/14 500 532 Connecticut GO 5.000% 12/1/14 500 533 22 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Connecticut GO 5.000% 11/1/16 410 463 Connecticut GO 5.000% 4/15/21 500 591 Connecticut GO 5.000% 4/15/24 500 575 Connecticut GO 5.000% 4/15/28 500 551 Connecticut GO 5.000% 10/15/32 705 768 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 523 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 122 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 555 Hartford CT GO 5.000% 4/1/30 435 462 9,261 Delaware (0.2%) Delaware GO 5.000% 2/1/19 600 711 Delaware GO 5.000% 7/1/20 600 725 Delaware GO 5.000% 10/1/20 700 848 2,284 District of Columbia (0.2%) District of Columbia GO 5.000% 6/1/21 (4) 500 566 District of Columbia Income Tax Revenue 5.000% 12/1/26 530 597 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 572 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 545 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 569 2,849 Florida (3.0%) Broward County FL Airport System Revenue 5.000% 10/1/28 400 432 Broward County FL Airport System Revenue 5.375% 10/1/29 500 545 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,075 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 490 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 1,295 1,469 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 450 508 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 512 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 545 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 580 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/16 300 327 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 220 259 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 750 890 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 583 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 559 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 600 703 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 677 23 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Department of Transportation GO 5.000% 7/1/19 545 643 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 500 555 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 587 Fort Myers FL Improvement Revenue 4.750% 12/1/31 (14) 100 103 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 500 522 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.070% 7/5/13 1,200 1,200 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 534 Jacksonville FL Special Revenue 5.000% 10/1/32 500 531 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 880 879 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 547 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 617 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 100 110 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 640 703 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 500 521 2 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.060% 7/1/13 LOC 2,795 2,795 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 542 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 573 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 528 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/22 500 591 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 506 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 531 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.050% 7/5/13 LOC 2,600 2,600 2 South Florida Water Management District COP TOB VRDO 0.060% 7/1/13 5,000 5,000 St. Johns County FL Water & Sewer Revenue 0.000% 6/1/24 110 72 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 200 218 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 1,535 1,593 Tampa FL Hospital Revenue 5.000% 7/1/23 750 821 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 571 35,147 Georgia (1.5%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 577 Atlanta GA Airport Revenue 5.000% 1/1/20 500 581 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 610 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 500 499 24 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/24 400 451 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 538 Georgia GO 5.000% 10/1/13 500 506 Georgia GO 4.000% 1/1/15 575 606 Georgia GO 5.000% 9/1/15 (Prere.) 500 548 Georgia GO 5.000% 4/1/16 500 557 Georgia GO 5.000% 5/1/16 500 559 Georgia GO 5.000% 7/1/16 500 562 Georgia GO 5.000% 7/1/16 400 449 Georgia GO 5.000% 5/1/17 450 516 Georgia GO 5.750% 8/1/17 500 593 Georgia GO 5.000% 10/1/19 750 898 Georgia GO 5.000% 7/1/21 500 606 Georgia GO 5.000% 7/1/22 500 576 Georgia GO 5.000% 5/1/25 500 562 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 522 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 568 Gwinnett County GA School District GO 5.000% 2/1/17 (ETM) 500 569 Gwinnett County GA School District GO 5.000% 2/1/28 500 578 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 100 103 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 641 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.125% 9/15/16 80 88 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/18 100 112 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 250 274 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 537 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 245 263 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 536 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 419 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 595 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 545 17,144 Hawaii (0.5%) Hawaii GO 5.000% 7/1/14 (2) 500 524 Hawaii GO 5.750% 2/1/15 (4) 500 542 Hawaii GO 5.000% 11/1/16 200 227 Hawaii GO 5.000% 4/1/17 (Prere.) 55 63 Hawaii GO 5.000% 4/1/19 (2) 445 500 Hawaii GO 5.000% 12/1/21 375 449 Hawaii GO 5.000% 6/1/29 500 558 Hawaii GO 5.000% 12/1/29 500 549 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 635 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 562 25 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Honolulu HI City & County GO 5.000% 12/1/30 310 340 Honolulu HI City & County GO 5.250% 8/1/31 500 556 University of Hawaii Revenue 5.000% 10/1/27 500 551 6,056 Illinois (2.7%) Chicago IL Board of Education GO 5.000% 12/1/18 (2) 295 331 Chicago IL Board of Education GO 5.000% 12/1/19 (14) 210 235 Chicago IL Board of Education GO 5.250% 12/1/21 (14)(3) 500 563 Chicago IL Board of Education GO 5.000% 12/1/24 (4) 100 107 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 544 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 537 Chicago IL Board of Education GO 4.750% 12/1/29 (4) 105 106 Chicago IL Board of Education GO 0.000% 12/1/30 (14)(3) 110 47 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 150 60 Chicago IL Board of Education GO 4.750% 12/1/31 (4) 50 51 Chicago IL GO 5.000% 12/1/16 (2) 500 558 Chicago IL GO 5.500% 1/1/17 (4) 500 562 Chicago IL GO 5.000% 1/1/19 (2) 500 545 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 539 Chicago IL Metropolitan Water Reclamation District GO 5.250% 12/1/32 750 846 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 155 166 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 370 418 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 500 552 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/24 (14) 500 534 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/32 500 514 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/33 (4) 275 286 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/33 (14)(3) 540 560 Chicago IL O’Hare International Airport Revenue 4.750% 1/1/34 (4) 50 50 Cook County IL GO 5.000% 11/15/21 500 563 Cook County IL GO 5.000% 11/15/28 500 531 Cook County IL GO 5.250% 11/15/28 500 539 Cook County IL GO 4.750% 11/15/30 (2) 200 203 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/16 500 537 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/32 500 515 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.060% 7/1/13 LOC 2,500 2,500 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 95 107 1 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 5.500% 7/1/28 2,000 2,018 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 526 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 544 Illinois GO 5.000% 1/1/17 330 363 Illinois GO 5.000% 1/1/18 500 554 Illinois GO 5.000% 8/1/19 250 278 Illinois GO 5.000% 8/1/20 500 554 Illinois GO 5.000% 1/1/21 (4) 710 776 Illinois GO 5.000% 8/1/21 500 548 26 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Illinois GO 5.500% 7/1/24 1,000 1,095 Illinois GO 5.000% 6/1/26 500 522 1 Illinois GO 5.250% 7/1/31 1,000 1,014 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 631 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 580 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 550 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 533 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 1,000 1,068 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 500 529 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 650 695 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 250 266 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 850 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 279 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 250 130 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/31 (14) 290 112 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 500 575 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 444 2 Schaumburg IL GO TOB VRDO 0.080% 7/5/13 (13) 400 400 Will County IL Community High School District No.210 (Lincoln-Way) GO 5.000% 1/1/30 500 541 Will County IL Community High School District No.210 (Lincoln-Way) GO 0.000% 1/1/33 750 277 31,458 Indiana (0.7%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 250 279 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.050% 7/1/13 2,375 2,375 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.070% 7/1/13 2,700 2,700 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 578 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 500 550 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/32 500 527 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 304 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 583 Indiana University Student Fee Revenue 5.000% 6/1/19 445 524 Indiana University Student Fee Revenue 5.000% 8/1/23 100 114 8,534 27 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 250 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 571 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 100 109 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 568 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,399 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 1,000 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/21 (Prere.) 500 599 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 500 567 4,813 Kentucky (0.6%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.050% 7/1/13 LOC 1,880 1,880 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 165 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 572 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 537 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 554 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 347 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.090% 7/5/13 LOC 2,900 2,900 6,955 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 458 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 532 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 536 Louisiana GO 5.000% 5/1/16 (Prere.) 500 558 Louisiana GO 5.000% 5/1/16 (Prere.) 500 558 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,365 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/32 500 524 Louisiana State University Revenue 5.000% 7/1/23 400 461 New Orleans LA GO 5.000% 12/1/31 500 515 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 385 383 5,890 28 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Maine (0.4%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.060% 7/5/13 LOC 4,100 4,100 Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 570 4,670 Maryland (1.6%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/28 650 720 Howard County MD GO 5.000% 2/15/22 750 890 Howard County MD GO 5.000% 8/15/24 200 234 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 581 Maryland GO 5.000% 3/1/15 550 592 Maryland GO 5.250% 3/1/15 500 540 Maryland GO 5.000% 8/1/15 500 547 Maryland GO 5.000% 8/1/15 (Prere.) 500 547 Maryland GO 5.000% 8/1/16 (Prere.) 450 508 Maryland GO 5.000% 11/1/16 105 119 Maryland GO 5.000% 3/15/17 500 572 Maryland GO 5.000% 7/15/17 610 704 Maryland GO 5.000% 8/1/17 500 578 Maryland GO 5.250% 8/15/17 500 583 Maryland GO 5.250% 3/1/18 200 235 Maryland GO 4.500% 8/1/18 465 535 Maryland GO 5.000% 8/1/21 870 1,037 Maryland GO 5.000% 3/15/22 500 569 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/27 500 531 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/24 500 565 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/16 575 643 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/20 500 556 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 784 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 571 Maryland Transportation Authority GAN 5.000% 3/1/16 465 516 Maryland Transportation Authority GAN 5.250% 3/1/16 585 653 Maryland Transportation Authority GAN 5.250% 3/1/18 700 820 Maryland Transportation Authority GAN 5.250% 3/1/20 500 592 Montgomery County MD GO 5.000% 7/1/17 500 577 Montgomery County MD GO 5.000% 11/1/17 500 582 Prince Georges County MD GO 5.000% 9/15/23 500 591 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 500 575 18,647 Massachusetts (2.5%) Boston MA GO 5.000% 2/1/22 500 604 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 586 29 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 585 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 485 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 580 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/31 915 1,029 Massachusetts College Building Authority Revenue 5.000% 5/1/16 (Prere.) 500 559 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 491 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 559 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 362 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 425 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 525 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 300 335 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,036 Massachusetts GO 5.000% 5/1/14 500 520 Massachusetts GO 5.000% 8/1/14 500 526 Massachusetts GO 5.000% 8/1/15 500 546 Massachusetts GO 4.750% 8/1/16 (Prere.) 500 560 Massachusetts GO 5.500% 11/1/16 500 574 Massachusetts GO 5.500% 10/1/18 500 598 Massachusetts GO 5.000% 7/1/20 500 589 Massachusetts GO 5.000% 8/1/20 500 596 Massachusetts GO 5.250% 8/1/20 300 362 Massachusetts GO 5.500% 10/1/20 (14) 500 614 Massachusetts GO 5.500% 10/1/20 500 614 Massachusetts GO 5.250% 8/1/23 500 607 Massachusetts GO 5.250% 8/1/24 (4) 800 907 Massachusetts GO 5.000% 3/1/26 500 563 Massachusetts GO 5.000% 4/1/29 500 546 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 558 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 540 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.070% 7/5/13 1,200 1,200 Massachusetts Port Authority Revenue 5.000% 7/1/17 415 475 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 195 214 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 65 71 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 305 334 30 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 415 455 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 600 657 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 588 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/20 225 269 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/21 900 1,073 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 495 582 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 20 21 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 583 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 153 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 240 285 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/20 200 244 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 612 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 625 727 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,007 University of Massachusetts Building Authority Revenue 5.250% 11/1/14 (Prere.) 500 533 29,064 Michigan (1.2%) Birmingham MI City School District GO 5.000% 5/1/22 740 871 Detroit MI City School District GO 5.250% 5/1/28 (4) 500 525 Mason MI Public School District GO 5.250% 5/1/14 (Prere.) 165 172 Mason MI Public School District GO 5.250% 5/1/17 (4) 1,685 1,749 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 573 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/27 500 519 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/31 500 544 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 500 580 Michigan GO 5.000% 9/15/14 (4) 500 527 Michigan GO 5.000% 5/1/18 500 581 Michigan GO 5.500% 11/1/25 595 689 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 7/5/13 3,100 3,100 Michigan Trunk Line Revenue 5.000% 11/1/21 500 570 Oakland University of Michigan Revenue VRDO 0.070% 7/5/13 LOC 2,800 2,800 Wayne County MI Airport Authority Revenue Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 558 14,358 31 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Minnesota (0.6%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 534 Minnesota General Fund Revenue 5.000% 3/1/28 500 551 Minnesota GO 5.000% 11/1/14 500 532 Minnesota GO 5.000% 8/1/15 500 546 Minnesota GO 5.000% 10/1/17 500 580 Minnesota GO 5.000% 8/1/19 500 596 Minnesota GO 5.000% 11/1/20 325 389 Minnesota GO 5.000% 8/1/21 500 592 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 538 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 533 University of Minnesota Revenue 5.000% 8/1/19 500 587 University of Minnesota Revenue 5.250% 12/1/29 500 567 6,545 Mississippi (0.2%) DeSoto County MS School District GO 5.000% 5/1/19 370 432 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/30 675 731 Mississippi GO 5.500% 12/1/18 750 899 2,062 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/15 (Prere.) 130 143 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 370 399 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 325 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 572 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 728 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 567 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 396 3,130 Nebraska (0.2%) Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/23 750 814 Lincoln NE Electric System Revenue 5.000% 9/1/25 400 459 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 364 Omaha NE Public Power District Electric Revenue 4.000% 2/1/16 350 378 2,015 32 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Nevada (0.4%) Clark County NV GO 5.000% 12/1/29 500 532 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 543 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 167 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 510 Clark County NV School District GO 5.000% 6/15/18 1,690 1,916 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 542 4,210 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 545 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 115 129 674 New Jersey (3.4%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 875 890 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 388 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 368 Jersey City NJ GO 5.000% 3/1/21 480 547 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 591 New Jersey COP 5.250% 6/15/30 465 491 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.050% 7/1/13 LOC 3,300 3,300 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 500 526 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 500 535 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 500 515 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 568 New Jersey Economic Development Authority Revenue (New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 566 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 504 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 504 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 527 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 500 540 33 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 443 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 500 557 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 300 337 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 300 354 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 500 528 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 500 570 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 571 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 6/1/19 (Prere.) 195 247 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 472 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 295 333 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 603 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 563 New Jersey GO 5.250% 7/15/15 (2) 500 546 New Jersey GO 5.000% 8/15/15 790 862 New Jersey GO 5.250% 7/1/16 (14) 500 563 New Jersey GO 5.000% 8/1/16 440 493 New Jersey GO 5.250% 7/15/18 (2) 500 587 New Jersey GO 5.000% 8/15/19 750 879 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 500 544 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 559 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 500 563 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.050% 7/1/13 LOC 1,300 1,300 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 273 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 375 395 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 223 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 219 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 541 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 524 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 534 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 170 188 34 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 230 256 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 222 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 310 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 100 114 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 176 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 650 755 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 3,005 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 (14) 245 286 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 150 180 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/23 605 715 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,028 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 543 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 100 114 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 555 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 591 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 1,000 1,052 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 1,000 1,047 Newark NJ GO 5.000% 10/1/19 500 570 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 500 548 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 559 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 100 111 West Deptford Township NJ GO 5.000% 7/1/27 (4) 635 688 40,156 New Mexico (0.1%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 588 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 575 1,163 New York (7.8%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 539 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 577 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 583 35 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 539 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 426 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 697 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 546 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 543 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 549 New York City NY GO 5.250% 8/1/13 (ETM) 75 75 New York City NY GO 5.250% 8/1/13 425 427 New York City NY GO 5.750% 8/1/13 55 55 New York City NY GO 5.000% 1/1/14 500 512 New York City NY GO 5.250% 9/1/14 500 529 New York City NY GO 5.000% 11/1/14 (Prere.) 90 96 New York City NY GO 5.000% 8/1/15 (Prere.) 575 629 New York City NY GO 5.000% 2/1/16 105 116 New York City NY GO 5.000% 8/1/16 500 561 New York City NY GO 5.000% 2/1/17 500 566 New York City NY GO 5.000% 9/1/17 500 543 New York City NY GO 5.000% 2/1/18 500 562 New York City NY GO 5.000% 8/1/19 500 562 New York City NY GO 5.000% 8/1/21 380 449 New York City NY GO 5.000% 8/1/21 750 887 New York City NY GO 5.000% 10/1/22 500 581 New York City NY GO 5.000% 8/1/23 (14) 500 539 New York City NY GO 5.000% 8/1/23 380 443 New York City NY GO 5.000% 11/1/23 215 227 New York City NY GO 5.250% 8/15/24 500 564 New York City NY GO 5.000% 8/1/25 750 848 New York City NY GO 5.000% 8/1/25 330 355 New York City NY GO 5.000% 8/1/26 1,000 1,129 New York City NY GO 5.000% 8/1/26 500 562 New York City NY GO 5.000% 8/15/26 475 518 New York City NY GO 5.000% 5/15/28 480 521 New York City NY GO 5.000% 8/1/28 400 438 New York City NY GO 5.000% 8/1/28 500 540 New York City NY GO 5.500% 11/15/28 300 342 New York City NY GO 5.625% 4/1/29 840 962 New York City NY GO 5.000% 5/15/29 500 540 New York City NY GO 5.000% 3/1/31 1,340 1,454 New York City NY GO 5.000% 8/1/31 365 392 New York City NY GO VRDO 0.050% 7/5/13 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 517 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 272 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 693 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 559 36 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 539 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 268 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 345 361 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 534 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 540 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 524 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 524 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 500 572 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 569 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 560 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,172 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 250 266 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 245 276 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 165 189 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 165 189 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/18 200 230 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 335 376 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 35 39 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 335 373 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 556 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 556 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 400 454 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 850 941 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 500 550 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 550 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 539 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 300 327 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 500 547 37 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 500 542 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.070% 7/1/13 1,000 1,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.060% 7/5/13 3,100 3,100 New York GO 4.500% 2/1/17 500 561 New York GO 5.250% 8/1/17 700 811 New York GO 4.500% 2/1/18 500 567 New York GO 4.500% 2/1/19 500 573 New York GO 5.000% 8/1/21 515 609 New York GO 5.000% 2/15/30 315 344 New York Liberty Development Corp. Revenue 5.000% 11/15/31 500 526 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 210 240 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (3) 300 348 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 500 562 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 110 118 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 500 533 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 530 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 528 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 533 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 500 520 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 690 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/16 (Prere.) 500 569 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 546 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 643 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 210 241 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 534 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 663 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.750% 11/15/28 (14) 455 473 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 1,165 1,221 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 594 38 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 590 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 582 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 450 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 274 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 535 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 100 109 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 665 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 548 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 366 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 536 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 609 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 533 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 177 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 600 646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 567 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 200 232 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 615 711 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 500 568 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 545 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/32 500 538 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 300 321 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 580 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 454 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 307 39 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 571 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 500 587 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 536 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 563 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 420 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 500 575 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 593 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 587 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 563 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 550 New York State Thruway Authority Revenue 5.000% 1/1/30 500 540 New York State Thruway Authority Revenue 5.000% 1/1/32 (14)(3) 600 642 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 545 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 571 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 537 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 555 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 250 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 585 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 588 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 385 411 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 500 566 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 107 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 533 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 443 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 585 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 305 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 600 702 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 644 40 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,686 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 1,485 1,600 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 617 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 545 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 555 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 602 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 605 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 545 Westchester County NY GO 5.000% 7/1/20 500 603 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 520 91,679 North Carolina (1.3%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/27 500 568 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/20 235 284 Durham County NC GO 5.000% 4/1/20 685 820 Mecklenburg County NC GO 5.000% 3/1/17 500 571 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 551 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 652 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 542 North Carolina Eastern Municipal Power Agency Power Systems Revenue 6.000% 1/1/18 (2) 510 604 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 500 540 North Carolina GO 5.000% 3/1/16 500 556 North Carolina GO 5.000% 3/1/17 520 594 North Carolina GO 5.000% 3/1/18 500 576 North Carolina GO 5.000% 6/1/18 500 586 North Carolina GO 5.000% 3/1/20 275 330 North Carolina GO 4.000% 6/1/20 500 568 North Carolina GO 5.000% 5/1/22 250 303 North Carolina GO 5.000% 5/1/26 750 897 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,227 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/24 600 659 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 530 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 568 Wake County NC GO 4.000% 2/1/18 695 778 Wake County NC GO 5.000% 2/1/18 350 407 Wake County NC GO 5.000% 3/1/18 500 583 Wake County NC GO 5.000% 3/1/22 400 483 Wake County NC Public Improvement GO 5.000% 3/1/16 100 111 15,888 41 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio (2.0%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 500 556 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/27 570 627 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 570 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 517 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 435 447 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 588 Cleveland OH Airport System Revenue 5.250% 1/1/18 (2) 260 292 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 500 521 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 544 Columbus OH GO 5.000% 7/1/23 600 726 Columbus OH GO 5.000% 7/1/25 535 620 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 615 622 Hamilton County OH Sales Tax Revenue 4.500% 12/1/15 (2) 350 380 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 572 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 537 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.050% 7/1/13 1,400 1,400 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/22 750 867 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/20 100 117 Ohio Common Schools GO 5.000% 6/15/16 (Prere.) 750 841 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,885 1,945 Ohio GO 5.000% 9/15/19 260 284 Ohio GO 5.000% 8/1/23 500 592 Ohio GO 5.000% 8/1/24 500 595 Ohio Higher Education GO 5.000% 8/1/17 770 885 Ohio Higher Education GO 5.000% 8/1/21 500 597 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/22 550 635 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 534 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 608 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 30 34 Ohio State University General Receipts Revenue 5.000% 12/1/16 470 534 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 539 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 529 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.250% 6/1/19 435 519 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,468 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 663 Penta Career Center Ohio COP 5.250% 4/1/23 125 144 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 500 587 24,036 42 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Oklahoma (0.1%) Oklahoma City OK GO 5.000% 3/1/24 525 606 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 322 University of Oklahoma Revenue 5.000% 7/1/31 475 523 1,451 Oregon (0.2%) Clackamas County OR School District No. 46 GO 0.000% 6/15/32 1,670 690 Deschutes & Jefferson Counties OR School District No. 2J GO 0.000% 6/15/31 750 331 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 563 Oregon GO 5.000% 5/1/23 500 593 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 570 2,747 Pennsylvania (2.2%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 357 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 572 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 554 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 500 494 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 537 Chester County PA GO 5.000% 11/15/31 750 837 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 530 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 500 522 Emmaus PA General Authority Revenue VRDO 0.070% 7/5/13 LOC 1,700 1,700 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 500 564 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 500 520 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 776 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/18 325 361 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/23 500 528 Pennsylvania GO 5.000% 9/1/14 (4) 500 528 Pennsylvania GO 5.000% 5/1/15 405 438 Pennsylvania GO 5.250% 7/1/15 500 547 Pennsylvania GO 5.000% 3/1/16 100 111 Pennsylvania GO 5.000% 7/1/16 400 449 Pennsylvania GO 5.000% 7/1/16 120 135 Pennsylvania GO 5.000% 11/15/17 500 580 Pennsylvania GO 5.000% 7/1/18 570 665 Pennsylvania GO 5.000% 7/1/20 500 595 Pennsylvania GO 5.000% 11/15/20 250 299 43 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pennsylvania GO 5.375% 7/1/21 500 610 Pennsylvania GO 5.000% 8/1/22 500 563 Pennsylvania GO 5.000% 11/15/22 500 589 Pennsylvania GO 5.000% 1/1/26 100 108 Pennsylvania GO 5.000% 4/15/28 500 548 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.500% 6/1/20 1,000 1,068 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/24 200 218 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 500 529 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 547 Pennsylvania State University Revenue 5.000% 3/1/25 500 561 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 385 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,102 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 544 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.060% 7/1/13 1,900 1,900 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 245 245 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 553 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 535 Philadelphia PA School District GO 5.250% 9/1/22 500 557 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 630 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 590 25,581 Puerto Rico (0.7%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 510 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 495 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 508 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 505 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 478 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 480 Puerto Rico GO 6.000% 7/1/27 (14) 500 506 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 483 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 483 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 485 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 513 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 464 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,294 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 512 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 504 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 1,000 291 8,511 44 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 556 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/23 500 579 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 280 Greenville County SC School District GO 5.000% 12/1/27 500 541 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 1,042 South Carolina GO 5.000% 4/1/20 450 541 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 532 South Carolina Public Service Authority Revenue 5.000% 1/1/14 (Prere.) 400 410 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 143 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 540 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 507 5,671 Tennessee (0.8%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 579 Memphis TN GO 5.000% 7/1/21 500 588 Memphis TN GO 5.000% 5/1/30 500 543 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 625 730 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 500 509 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 385 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 584 Shelby County TN GO 5.000% 3/1/19 500 588 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 119 Shelby County TN GO 5.000% 4/1/19 400 471 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 533 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 250 268 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 544 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 546 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,115 1,203 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 100 102 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 250 264 Tennessee GO 5.000% 8/1/14 500 526 Tennessee GO 5.000% 8/1/20 625 755 9,837 Texas (3.5%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 886 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 595 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 311 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 100 56 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 558 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 180 93 45 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 500 494 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 220 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 573 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/30 500 544 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 528 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 500 562 Dallas TX GO 5.000% 2/15/15 500 537 Dallas TX Independent School District GO 5.000% 8/15/14 500 527 Dallas TX Independent School District GO 5.000% 2/15/23 485 569 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 533 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 231 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 330 389 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 577 El Paso TX Water & Sewer Revenue 5.000% 3/1/22 765 904 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/25 450 508 Garland TX Independent School District GO 5.000% 2/15/23 470 551 Harris County TX Flood Control District GO 5.250% 10/1/18 435 516 Harris County TX GO 5.000% 10/1/23 500 564 Harris County TX GO 5.000% 10/1/23 300 349 Harris County TX GO 5.000% 8/15/32 400 436 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.050% 7/1/13 1,200 1,200 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 571 Harris County TX Toll Road Revenue 5.000% 8/15/32 500 536 Houston TX Community College GO 5.000% 2/15/27 1,000 1,053 Houston TX GO 5.000% 3/1/20 500 583 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 544 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 515 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 555 Houston TX Utility System Revenue 5.250% 11/15/30 500 555 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 547 Lone Star College System Texas GO 5.000% 8/15/23 250 291 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 40 44 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 415 456 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 45 48 Lubbock TX GO 5.000% 2/15/23 500 584 North East TX Independent School District GO 5.250% 2/1/22 500 603 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 574 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 565 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 280 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 567 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 549 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 560 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 210 238 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 905 1,003 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 586 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 500 594 San Antonio TX GO 5.000% 8/1/20 125 149 46 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Antonio TX GO 5.000% 2/1/24 500 573 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 293 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 364 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 735 769 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 564 Texas GO 4.000% 4/1/18 400 447 Texas GO 5.000% 8/1/31 500 541 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 550 606 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 110 120 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/22 405 437 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 380 397 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 165 179 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 455 492 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,469 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 524 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 425 454 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 539 Texas Tech University System Financing System Revenue 5.000% 2/15/28 500 543 Texas Transportation Commission Revenue 4.750% 4/1/24 500 539 Texas Transportation Commission Revenue 5.000% 4/1/25 500 540 Texas Transportation Commission Revenue 5.000% 4/1/26 500 540 Texas Water Financial Assistance GO 5.000% 8/1/24 500 576 Texas Water Financial Assistance GO 5.000% 8/1/25 500 575 Texas Water Financial Assistance GO 5.000% 8/1/27 500 563 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 386 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 600 Williamson County TX GO 5.000% 2/15/23 230 272 40,863 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 543 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/13 (Prere.) 500 500 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 350 371 Utah GO 5.000% 7/1/16 500 562 Utah GO 5.000% 7/1/16 500 562 2,538 47 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 522 Virginia (0.8%) Arlington County VA GO 5.000% 8/1/17 750 868 Arlington County VA GO 5.000% 8/1/23 600 722 Chesapeake VA Toll Road Revenue 5.000% 7/15/21 500 552 Chesterfield County VA GO 5.000% 1/1/22 900 1,086 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 580 Fairfax County VA Public Improvement GO 5.000% 4/1/21 300 362 Fairfax County VA Public Improvement GO 5.000% 4/1/23 500 608 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 583 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 625 721 Norfolk VA Water Revenue 5.000% 11/1/31 500 544 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 523 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 227 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 421 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 575 684 Virginia Public School Authority Revenue 5.000% 8/1/13 500 502 Virginia Public School Authority Revenue 5.000% 8/1/19 500 591 9,574 Washington (1.1%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 595 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 564 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 574 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 109 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 970 King County WA GO 5.000% 1/1/19 150 176 King County WA GO 5.000% 1/1/24 500 579 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 701 Port of Seattle WA Revenue 5.000% 8/1/29 250 270 University of Washington Revenue 5.000% 4/1/31 335 362 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 481 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 435 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 548 Washington GO 5.700% 10/1/15 (4) 315 332 Washington GO 5.000% 2/1/16 500 553 Washington GO 5.000% 7/1/16 (Prere.) 500 562 Washington GO 5.000% 7/1/17 200 230 Washington GO 5.000% 7/1/18 675 786 Washington GO 0.000% 6/1/20 (3) 500 420 Washington GO 5.000% 8/1/20 500 583 Washington GO 5.000% 7/1/21 500 570 48 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Washington GO 5.000% 7/1/25 500 572 Washington GO 5.000% 2/1/32 500 542 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 880 899 Washington State University General Revenue 5.000% 10/1/31 500 541 12,954 Wisconsin (1.1%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 526 Wisconsin Clean Water Revenue 5.000% 6/1/24 550 647 Wisconsin GO 4.000% 9/1/15 970 1,038 Wisconsin GO 5.000% 5/1/16 500 558 Wisconsin GO 5.000% 5/1/16 (4) 600 643 Wisconsin GO 5.000% 5/1/21 750 890 Wisconsin GO 5.000% 5/1/23 500 570 Wisconsin GO 5.000% 5/1/24 500 581 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.050% 7/1/13 LOC 5,495 5,495 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 500 536 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 500 529 Wisconsin Transportation Revenue 5.250% 7/1/14 500 525 Wisconsin Transportation Revenue 5.000% 7/1/23 500 587 13,125 Total Tax-Exempt Municipal Bonds (Cost $606,482) Total Investments (100.7%) (Cost $926,474) Other Assets and Liabilities (-0.7%) Other Assets 15,610 Liabilities (23,981) (8,371) Net Assets (100%) Applicable to 50,837,188 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 49 Tax-Managed Balanced Fund At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 924,497 Overdistributed Net Investment Income (963) Accumulated Net Realized Losses (5,431) Unrealized Appreciation (Depreciation) 259,347 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. 1Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of June 30, 2013. 2S ecurity exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, the aggregatevalue of these securities was $10,395,000, representing 0.9% of net assets. A key to abbreviations and other references follows the Statement of net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 50 Tax-Managed Balanced Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 51 Tax-Managed Balanced Fund Statement of Operations Six Months Ended June 30, 2013 ($000) Investment Income Income Dividends 4,895 Interest 8,110 Total Income 13,005 Expenses The Vanguard Group—Note B Investment Advisory Services 37 Management and Administrative 528 Marketing and Distribution 95 Custodian Fees 6 Shareholders’ Reports 4 Trustees’ Fees and Expenses 1 Total Expenses 671 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 52 Tax-Managed Balanced Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 12,334 22,390 Realized Net Gain (Loss) 3,364 3,463 Change in Unrealized Appreciation (Depreciation) 37,829 65,367 Net Increase (Decrease) in Net Assets Resulting from Operations 53,527 91,220 Distributions Net Investment Income (12,074) (22,423) Realized Capital Gain — — Total Distributions (12,074) (22,423) Capital Share Transactions Issued 151,036 212,247 Issued in Lieu of Cash Distributions 10,393 19,131 Redeemed (40,885) (82,059) Net Increase (Decrease) from Capital Share Transactions 120,544 149,319 Total Increase (Decrease) 161,997 218,116 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($ ,000) and ($ 1 3 See accompanying Notes, which are an integral part of the Financial Statements. 53 Tax-Managed Balanced Fund Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 252 . 525 . 519 . 496 . 491 . 565 Net Realized and Unrealized Gain (Loss) on Investments . 902 1.696 . 585 1.210 2.566 (4.260) Total from Investment Operations 1.154 2.221 1.104 1.706 3.057 (3.695) Distributions Dividends from Net Investment Income 1 (. 244) (. 521) (. 514) (. 496) (. 497) (. 565) Distributions from Realized Capital Gains — Total Distributions (. 244) (. 521) (. 514) (. 496) (. 497) (. 565) Net Asset Value, End of Period Total Return 2 5.19% 10.87% 5.58% 9.22% 19.14% -18.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,177 $1,015 $797 $733 $669 $587 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.15% 0.15% 0.13% Ratio of Net Investment Income to Average Net Assets 2.21% 2.43% 2.55% 2.58% 2.86% 3.01% Portfolio Turnover Rate 6% 7% 12% 23% 27% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 For tax purposes, nontaxable dividends represent 6
